

117 HR 3302 IH: No Subsidies for Government Purchases of Electric Vehicles Act
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3302IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Estes introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to prohibit the seller of an electric vehicle from being treated as the taxpayer that placed such vehicle in service and taking the electric vehicle tax credit if such vehicle is sold to the Federal Government.1.Short titleThis Act may be cited as the No Subsidies for Government Purchases of Electric Vehicles Act. 2.Seller of electric vehicle prohibited from being treated as taxpayer placing such vehicle in service if vehicle sold to Federal Government(a)In generalSection 30D(f)(3) of the Internal Revenue Code of 1986 is amended by striking but only if and all that follows and inserting the following: but only if—(A)such person clearly discloses to such person or entity in a document the amount of any credit allowable under subsection (a) with respect to such vehicle (determined without regard to subsection (c)), (B)such person or entity is not the Federal Government or an agency or representative thereof, and(C)such person or entity is not a State government or a locality, agency, or representative thereof. For purposes of subsection (c), property to which this paragraph applies shall be treated as of a character subject to an allowance for depreciation..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this section. 